DETAILED ACTION
	This is in response to the application filed on September 11th 2020, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/11/20 and 9/7/21 was filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g. “module”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configuration module, execution module, scheduling module, authentication module” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 11-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran Pillai Sarojini et al. US 10,462,261 B2 (hereinafter “Rajendran”) in view of Blake et al. US 2015/0007171 A1.

Regarding claim 1, Rajendran discloses a service management system to remotely control a server (configuration system provides remote control of server – Fig. 2A, col. 1 ln. 43-60);
a management data store configured to store information about a service hosted by the server, wherein the information is stored in a service record (store information – Fig. 2A, col. 3 ln. 24-28 and col. 4 ln. 6-30; alternatively, the configuration library could be considered a management data store – col. 5 ln. 35-38);
a configuration module configured to: generate a configuration file for the service, wherein the configuration file includes a location of a script local to the server (generate configuration file – col.  6 ln. 38-55, Fig. 4B); and
store the configuration file in the management data store (store in configuration cache – col. 6 ln. 56-57);
a remote execution module configured to: push the configuration file stored in the management data store to the server (Fig. 4B step S413-414, col. 6 ln. 60-65);
locally execute the script on the server (server validates configuration – col. 7 ln. 9-12, Fig. 4B S416); and
receive a result of the execution of the script from the server (notify result – col. 7 ln. 13-16, Fig. 4B S417); and
an operator portal configured to present a user interface to an operator, wherein the user interface includes a visual representation (client has interface including display – col. 9 ln. 15-18, Fig. 5).

Rajendran does not explicitly disclose visually representing the received result of the execution of the script from the server.  But this is taught by Blake as a user interface that allows a user to view the status of configuration requests (Fig. 2A, paragraph 29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajendran with the user interface features taught by Blake for the purpose of configuring a device.  Rajendran teaches its system results in less effort required to configure a system (col. 9 ln. 1).  Incorporating the features of Blake including displaying status to a user would further reduce effort because it would allow a user to view status in real-time.

Regarding claim 2, Rajendran discloses automatically generate the configuration file for the service based on the service record in the data store (configuration request is made automatically – col. 8 ln. 1-2).

Regarding claim 8, Rajendran discloses an authentication module configured to receive credentials associated with the operator from the operator portal and to determine whether the operator is authorized to access the service management system (authorization module determines whether client has access rights – col. 3 ln. 48-53).

Regarding claim 11, Rajendran does not explicitly disclose a scheduling module to instruct the execution module to obtain a status of the service at a predetermined time.  But scheduling transactions to occur at a predetermined time is well-known in the art and would 

Regarding claim 12, it is a method claim that corresponds to the system of claim 1; therefore it is rejected for the same reasons.

Regarding claim 13, it corresponds to claim 2 so it is rejected for the same reasons.

Regarding claim 19, it is a non-transitory medium claim that corresponds to the system of claim 1; therefore it is rejected for the same reasons.

Claims 3-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rajendran and Blake in view of Berbiguier et al. US 2008/0140829 A1.

Regarding claim 3, Rajendran discloses the configuration module is configured to generate a … script for the server and store the script in the management data store (Fig. 4B), and the script is configured to bring the service … (configuration is for service – col. 5 ln. 41-45).
Rajendran does not explicitly disclose a reboot script or the reboot script is configured to bring the service online after the server is restarted.  The later part of this feature simply 

Regarding claim 4, Rajendran discloses the module is configured to push the … script stored in the management data store to the server (send configuration to server – Fig. 4B).
Rajendran does not explicitly disclose the reboot script but this is taught by Berbiguier as discussed above.  The motivation to combine is the same.

Regarding claim 5, Rajendran discloses automatically generating configuration as discussed above with respect to claim 2.  Rajendran does not explicitly disclose the reboot script but this is taught by Berbiguier.  The motivation to combine is the same.

Regarding claim 6, Rajendran does not explicitly disclose a scheduling module to instruct the execution module to push out the reboot script at a predetermined time.  But scheduling transactions or transmission at a predetermined time is well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Scheduling for a predetermined time allows transmission to occur during period of 

Regarding claim 7, Rajendran discloses the user interface but does not explicitly teach it includes an expected status of the service.  This is taught by Blake (Fig. 2A, paragraph 29).  The motivation to combine is the same as that given above.
	The combination of Rajendran and Blake does not explicitly disclose the reboot script includes instructions related to starting the service on the server after the server is rebooted.  This is taught by Berbiguier as the restart file restarts applications (service) in accordance with instructions in the file (paragraph 169).  The motivation to combine is the same as that given above.
	Since the combination of Rajendran and Blake teaches displaying the status and Rajendran teaches restarting based on instructions, the combination results in displaying the status “based on the instructions in the reboot script” because the application/service would be in whatever status occurs after the restart.
	
	Regarding claims 14-17, they correspond to claims 3-7 and therefore are rejected for similar reasons.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rajendran and Blake in view of Voona US 2015/0371175 A1.


the remote execution module is configured to retrieve the general script form the management data store and send the general script to a server for execution (send configuration to server – Fig. 4B; the system uses “standard” protocols – see col. 3 ln. 8-10 and col. 7 ln. 45-55, and therefore the script/configuration file can be considered a “general” script under the broadest reasonable interpretation).

Rajendran does not explicitly disclose the operator portal includes a “button” but this is well-known in the art and explicitly taught by Blake (paragraph 72).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajendran with the button taught by Blake for the purpose of interacting with a user interface.  This is merely the combination of a well-known element according to its established function in order to yield a predictable result.

Regarding claim 10, the combination of Rajendran and Blake does not explicitly disclose:
the operator portal is configured to present a user interface including a name of the server, wherein the name of the server is a first user selectable element; and the operator portal is configured to, in response to selection of the first user selectable element: create another user interface for display to the operator that includes a second user selectable element that is associated with the general button record, and in response to selection by the 
This is taught by Voona (Fig. 4, paragraphs 21-23, 28 and 38) as a user interface for managing servers including displaying a name of the server which is a selectable element and in response to selection, opening a new interface window that includes additional selectable elements which execute processes in response to selection.  For example, selecting “OK” (Fig. 3) is a user selectable element associated with a general button that instructs a remote code to execute (paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajendran and Blake with the user interface selectable elements taught by Voona for the purpose of managing/configuring a remote computer.  The user interface elements taught by Voona are extremely well-known in the art, this is merely the combination of a known element according to its established function in order to yield a predictable result.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rajendran and Blake in view of Official Notice.

Regarding claims 18 and 20, Rajendran does not explicitly disclose determining, based on execution of the script on the server, whether a status of the service cannot be obtained; and in response, generating and sending an alert to the operator.

It is well known in the art to perform notification (e.g. alert) based on status, this includes unable to obtain status which could represent an error (see cited prior art).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rajendran and Blake to send an alert when a status cannot be obtained.  This is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Petti US 2013/0339841 A1 discloses a script generation engine (abstract).
Greenspan et al. US 7,178,059 B2 discloses configuring reboot script (e.g. fail-over specification) and disseminating to servers (abstract, col. 9).
Braun US 2003/0226059 A1 discloses monitoring server reboot status (abstract, paragraph 75, Fig. 7).
Wilkie US 2003/0140285 A1 discloses it is known in the art to perform a notification when an error status is determined (paragraph 14).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975